             Case 3:18-cv-02777-RS Document 50 Filed 04/12/19 Page 1 of 3




 1 Christopher Kao (SBN 237716)                                   Harold H. Davis, Jr. (SBN 235552)
      christopher.kao@pillsburylaw.com                             harold.davis@klgates.com
 2   David J. Tsai (SBN 244479)                                   Rachel Burnim (SBN 292952)
      david.tsai@pillsburylaw.com                                  rachel.burnim@klgates.com
 3   Brock S. Weber (SBN 261383)                                  K&L GATES LLP
 4    brock.weber@pillsburylaw.com                                Four Embarcadero Center, Suite 1200
     PILLSBURY WINTHROP SHAW PITTMAN LLP                          San Francisco, CA 94111
 5   Four Embarcadero Center, 22nd Floor                          Tel: 415.882.8200 / Fax: 415.882.8220
     San Francisco, CA 94111-5998
 6   Telephone: (415) 983-1000                                    Min Wu (SBN 307512)
     Facsimile: (415) 983-1200                                      min.wu@klgates.com
 7                                                                K&L GATES LLP
 8 Attorneys for Plaintiff                                        620 Hansen Way
     LITE-ON SINGAPORE PTE., LTD.                                 Palo Alto, CA 94304
 9                                                                Tel: 650.798.6747 / Fax: 650.798.6701

10                                                                Gina A. Jenero (Admitted Pro Hac Vice)
                                                                   gina.jenero@klgates.com
11                                                                K&L GATES LLP
12                                                                70 W. Madison, Suite 3300
                                                                  Chicago, IL 60602
13                                                                Tel: 312.372.1121 / Fax: 312.827.8000

14                                                                Attorneys for Defendants
                                                                  DARFON AMERICA CORP. and
15
                                                                  DARFON ELECTRONICS CORP.
16
17                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
18
19 LITE-ON SINGAPORE PTE., LTD.,                                Case No. 3:18-CV-02777-RS
     a Singaporean company,
20
                                                                JOINT STIPULATION AND
21                              Plaintiff,
                                                                [PROPOSED] ORDER TO DISMISS
22            vs.
                                                                Honorable Richard Seeborg
23 DARFON ELECTRONICS CORP., a Taiwanese
     corporation and DARFON AMERICA CORP.,
24 a California corporation,
25                              Defendants.

26
27            Plaintiff Lite-On Singapore Pte., Ltd. (“Plaintiff”) and Defendants Darfon Electronics Corp.
28 and Darfon America Corp. (collectively, “Defendants”), hereby jointly stipulate to request that the
     Joint Stipulation to Dismiss and                  1                             Case No. 18-cv-2777-RS
     [Proposed] Order
                                                                                                4823-1289-6659
             Case 3:18-cv-02777-RS Document 50 Filed 04/12/19 Page 2 of 3




 1 Court dismiss Plaintiff’s claims for relief against Defendants with prejudice and Defendants’ claims,
 2 defenses or counterclaims for relief against Plaintiff with prejudice, and with all attorneys’ fees,
 3 costs of court and expenses borne by the party incurring same.
 4            WHEREAS, Plaintiff and Defendants have resolved Plaintiff’s claims for relief against
 5 Defendants and Defendants’ claims, defenses or counterclaims for relief against Plaintiff asserted in
 6 this case.
 7            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Plaintiff and
 8 Defendants, through their attorneys of record, that this Court dismiss Plaintiff’s claims for relief
 9 against Defendants with prejudice and Defendants’ claims, defenses or counterclaims for relief
10 against Plaintiff with prejudice, and with all attorneys’ fees, costs of court and expenses borne by the
11 party incurring same.
12 Dated: April 12, 2019                              PILLSBURY WINTHROP SHAW PITTMAN LLP

13                                                    /s/ Christopher Kao
14                                                    Christopher Kao

15                                                    Attorney for Plaintiff
                                                      Lite-On Singapore Pte., Ltd.
16
17 Dated: April 12, 2019                              K&L GATES LLP

18                                                    /s/ Harold H. Davis, Jr.
19                                                    Harold H. Davis, Jr.

20                                                    Attorney for Defendants
                                                      Darfon America Corp. and
21                                                    Darfon Electronics Corp.
22
23                                               ATTESTATION

24            Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed and on whose

25 behalf the filing is submitted, concur in the filing’s content and have authorized this filing.
26 Dated: April 12, 2019
                                                         /s/ Christopher Kao
27                                                       Christopher Kao
28
     Joint Stipulation to Dismiss and                    2                              Case No. 18-cv-2777-RS
     [Proposed] Order
                                                                                                    4823-1289-6659
             Case 3:18-cv-02777-RS Document 50 Filed 04/12/19 Page 3 of 3




 1                                          [PROPOSED] ORDER
 2            Pursuant to Stipulation, IT IS SO ORDERED.
 3
 4 Dated: __________, 2019                            ______________________________________
                                                      Honorable Richard Seeborg
 5                                                    United States District Judge
 6
 7
 8
 9
10
11
12                                      CERTIFICATE OF SERVICE

13            The undersigned certifies that on April 12, 2019, the foregoing document was electronically

14 filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT, NORTHERN
15 DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system. The ECF
16 system routinely sends a “Notice of Electronic Filing” to all counsel of record who have consented
17 to accept this notice as service of this document by electronic means. Any party not receiving the
18 Court’s electronic notification will be sent a copy of the foregoing document.
19
                                                      /s/ Christopher Kao
20                                                    Christopher Kao
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss and                  3                            Case No. 18-cv-2777-RS
     [Proposed] Order
                                                                                               4823-1289-6659
